



COURT OF APPEAL FOR ONTARIO

CITATION:
Sino-Forest Corporation (Re), 2012
    ONCA 816

DATE: 20121123

DOCKET: C56115, C56118 & C56125

Goudge, Hoy and Pepall JJ.A.

In the Matter of the
Companies Creditors Arrangement
    Act
, R.S.C. 1985, c. C-36, as amended

And in the Matter of a Plan of Compromise or Arrangement
    of Sino-Forest Corporation

Peter H. Griffin, Peter J.
    Osborne and Shara Roy, for the appellant Ernst & Young LLP

Sheila Block and David Bish,
    for the appellants Credit Suisse Securities (Canada) Inc., TD Securities Inc.,
    Dundee Securities Corporation (now known as DWM Securities Inc.), RBC Dominion
    Securities Inc., Scotia Capital Inc., CIBC World Markets Inc., Merrill Lynch
    Canada Inc., Canaccord Financial Ltd. (now known as Canaccord Genuity Corp.),
    Maison Placements Canada Inc., Credit Suisse Securities (USA) LLC and Merrill
    Lynch, Pierce, Fenner & Smith Incorporated, successor by merger to Banc of
    America Securities LLC

Kenneth Dekker, for the
    appellant BDO Limited

Robert W. Staley, Derek J.
    Bell and Jonathan Bell, for the respondent Sino-Forest Corporation

Benjamin Zarnett, Robert
    Chadwick and Julie Rosenthal, for the respondent the Ad Hoc Committee of Noteholders

Clifton Prophet, for the Monitor
    FTI Consulting Canada Inc.

Kirk M. Baert, A. Dimitri
    Lascaris and Massimo Starnino, for the respondent the Ad Hoc Committee of Purchasers

Emily Cole, for the
    respondent Allen Chan

Erin Pleet, for the
    respondent David Horsley

David Gadsden, for the
    respondent Pöyry (Beijing)

Larry Lowenstein and Edward
    A. Sellers, for the respondent the Board of Directors

Heard:  November 13, 2012

On appeal from the order of Justice Geoffrey B. Morawetz
    of the Superior Court of Justice, dated July 27, 2012, with reasons reported at 2012 ONSC 4377, 92 C.B.R. (5th) 99.

By the Court:

I         OVERVIEW

[1]

In 2009, the
Companies Creditors Arrangement Act
, R.S.C.
    1985, c. C-36, as amended (CCAA), was amended to expressly provide that general
    creditors are to be paid in full before an equity claim is paid.

[2]

This appeal considers the definition of equity claim in s. 2(1) of the
    CCAA. More particularly, the central issue is whether claims by auditors and
    underwriters against the respondent debtor, Sino-Forest Corporation
    (Sino-Forest), for contribution and indemnity fall within that definition.
    The claims arise out of proposed shareholder class actions for
    misrepresentation.

[3]

The appellants argue that the supervising judge erred in concluding that
    the claims at issue are equity claims within the meaning of the CCAA and in determining
    the issue before the claims procedure established in Sino-Forests CCAA proceeding
    had been completed.

[4]

For the reasons that follow, we conclude that the supervising judge did
    not err and accordingly dismiss this appeal.

II        THE BACKGROUND

(a)

The Parties

[5]

Sino-Forest is a Canadian public holding company that holds the shares
    of numerous subsidiaries, which in turn own, directly or indirectly, forestry
    assets located principally in the Peoples Republic of China.  Its common
    shares are listed on the Toronto Stock Exchange. Sino-Forest also issued
    approximately $1.8 billion of unsecured notes, in four series. Trading in
    Sino-Forest shares ceased on August 26, 2011, as a result of a cease-trade
    order made by the Ontario Securities Commission.

[6]

The appellant underwriters
[1]
provided underwriting services in connection with three separate Sino-Forest
    equity offerings in June 2007, June 2009 and December 2009, and four separate
    Sino-Forest note offerings in July 2008, June 2009, December 2009 and October
    2010. Certain underwriters entered into agreements with Sino-Forest in which Sino-Forest
    agreed to indemnify the underwriters in connection with an array of matters
    that could arise from their participation in these offerings.

[7]

The appellant BDO Limited (BDO) is a Hong Kong-based accounting firm
    that served as Sino-Forests auditor between 2005 and August 2007 and audited
    its annual financial statements for the years ended December 31, 2005 and
    December 31, 2006.

[8]

The engagement agreements governing BDOs audits of Sino-Forest provided
    that the companys management bore the primary responsibility for preparing its
    financial statements in accordance with Generally Accepted Accounting
    Principles (GAAP) and implementing internal controls to prevent and detect
    fraud and error in relation to its financial reporting.

[9]

BDOs Audit Report for 2006 was incorporated by reference into a June
    2007 prospectus issued by Sino-Forest regarding the offering of its shares to
    the public. This use by Sino-Forest was governed by an engagement agreement
    dated May 23, 2007, in which Sino-Forest agreed to indemnify BDO in respect of
    any claims by the underwriters or any third party that arose as a result of the
    further steps taken by BDO in relation to the issuance of the June 2007
    prospectus.

[10]

The
    appellant Ernst & Young LLP (E&Y) served as Sino-Forests auditor for
    the years 2007 to 2012 and delivered Auditors Reports with respect to the
    consolidated financial statements of Sino-Forest for fiscal years ended
    December 31, 2007 to 2010, inclusive.  In each year for which it prepared a
    report, E&Y entered into an audit engagement letter with Sino-Forest in
    which Sino-Forest undertook to prepare its financial statements in accordance
    with GAAP, design and implement internal controls to prevent and detect fraud
    and error, and provide E&Y with its complete financial records and related
    information. Some of these letters contained an indemnity in favour of E&Y.

[11]

The
    respondent Ad Hoc Committee of Noteholders consists of noteholders owning
    approximately one-half of Sino-Forests total noteholder debt.
[2]
They are creditors who have debt claims against Sino-Forest; they are not
    equity claimants.

[12]

Sino-Forest
    has insufficient assets to satisfy all the claims against it. To the extent
    that the appellants claims are accepted and are treated as debt claims rather
    than equity claims, the noteholders recovery will be diminished.

(b)

The Class Actions

[13]

In
    2011 and January of 2012, proposed class actions were commenced in Ontario,
    Quebec, Saskatchewan and New York State against, amongst others, Sino-Forest,
    certain of its officers, directors and employees, BDO, E&Y and the
    underwriters. Sino-Forest is sued in all actions.
[3]

[14]

The
    proposed representative plaintiffs in the class actions are shareholders of
    Sino-Forest. They allege that: Sino-Forest repeatedly misrepresented its assets
    and financial situation and its compliance with GAAP in its public disclosure;
    the appellant auditors and underwriters failed to detect these
    misrepresentations; and the appellant auditors misrepresented that their audit
    reports were prepared in accordance with generally accepted auditing standards
    (GAAS). The representative plaintiffs claim that these misrepresentations
    artificially inflated the price of Sino-Forests shares and that proposed class
    members suffered damages when the shares fell after the truth was revealed in
    2011.

[15]

The
    representative plaintiffs in the Ontario class action seek approximately $9.2
    billion in damages. The Quebec, Saskatchewan and New York class actions do not
    specify the quantum of damages sought.

[16]

To
    date, none of the proposed class actions has been certified.

(c)

CCAA Protection and
    Proofs of Claim

[17]

On
    March 30, 2012, Sino-Forest sought protection pursuant to the provisions of the
    CCAA. Morawetz J. granted the initial order which, among other things,
    appointed FTI Consulting Canada Inc. as the Monitor and stayed the class
    actions as against Sino-Forest. Since that time, Morawetz J. has been the supervising
    judge of the CCAA proceedings. The initial stay of the class actions was extended
    and broadened by order dated May 8, 2012.

[18]

On
    May 14, 2012, the supervising judge granted an unopposed claims procedure order
    which established a procedure to file and determine claims against Sino-Forest.

[19]

Thereafter,
    all of the appellants filed individual proofs of claim against Sino-Forest
    seeking contribution and indemnity for, among other things, any amounts that
    they are ordered to pay as damages to the plaintiffs in the class actions. Their
    proofs of claim advance several different legal bases for Sino-Forests alleged
    obligation of contribution and indemnity, including breach of contract, contractual
    terms of indemnity, negligent and fraudulent misrepresentation in tort, and the
    provisions of the
Negligence Act
, R.S.O. 1990, c. N.1.

(d)

Order under Appeal

[20]

Sino-Forest
    then applied for an order that the following claims are equity claims under the
    CCAA: claims against Sino-Forest arising from the ownership, purchase or sale
    of an equity interest in the company, including shareholder claims
    (Shareholder Claims); and any indemnification claims against Sino-Forest
    related to or arising from the Shareholder Claims, including the appellants
    claims for contribution or indemnity (Related Indemnity Claims).

[21]

The
    motion was supported by the Ad Hoc Committee of Noteholders.

[22]

On
    July 27, 2012, the supervising judge granted the order sought by Sino-Forest
    and released a comprehensive endorsement.

[23]

He
    concluded that it was not premature to determine the equity claims issue.  It
    had been clear from the outset of Sino-Forests CCAA proceedings that this
    issue would have to be decided and that the expected proceeds arising from any
    sales process would be insufficient to satisfy the claims of creditors. Furthermore,
    the issue could be determined independently of the claims procedure and without
    prejudice being suffered by any party.

[24]

He
    also concluded that both the Shareholder Claims and the Related Indemnity
    Claims should be characterized as equity claims. In summary, he reasoned that:

-

The characterization of claims for indemnity turns on the
    characterization of the underlying primary claims. The Shareholder Claims are
    clearly equity claims and they led to and underlie the Related Indemnity Claims;

-

The plain language of the CCAA, which focuses on the nature of the claim
    rather than the identity of the claimant, dictates that both Shareholder Claims
    and Related Indemnity Claims constitute equity claims;

-

The definition of equity claim added to the CCAA in 2009 broadened the
    scope of equity claims established by pre-amendment jurisprudence;

-

This holding is consistent with the analysis in
Return on Innovation
    Capital Ltd. v. Gandi Innovations Ltd.
, 2011 ONSC 5018, 83 C.B.R. (5th)
    123, which dealt with contractual indemnification claims of officers and
    directors. Leave to appeal was denied by this court, 2012 ONCA 10, 90 C.B.R.
    (5th) 141; and

-

It would be totally inconsistent to arrive at a conclusion that would
    enable either the auditors or the underwriters, through a claim for indemnification,
    to be treated as creditors when the underlying actions of shareholders cannot
    achieve the same status (para. 82). To hold otherwise would run counter to the
    scheme established by the CCAA and would permit an indirect remedy to the
    shareholders when a direct remedy is unavailable.

[25]

The
    supervising judge did not characterize the full amount of the claims of the auditors
    and underwriters as equity claims. He excluded the claims for defence costs on
    the basis that while it was arguable that they constituted claims for indemnity,
    they were not necessarily in respect of an equity claim.  That determination is
    not appealed.

III       INTERPRETATION OF EQUITY CLAIM

(a)

Relevant Statutory Provisions

[26]

As
    part of a broad reform of Canadian insolvency legislation, various amendments
    to the CCAA were proclaimed in force as of September 18, 2009.

[27]

They
     included the addition of s. 6(8):

No compromise or arrangement that provides for the
    payment of an equity claim is to be sanctioned by the court unless it provides
    that all claims that are not equity claims are to be paid in full before the
    equity claim is to be paid.

Section 22.1, which provides that creditors with
    equity claims may not vote at any meeting unless the court orders otherwise,
    was also added.

[28]

Related
    definitions of claim, equity claim, and equity interest were  added to  s.
    2(1) of the CCAA:

In this Act,



claim means any indebtedness, liability or
    obligation of any kind that would be a claim provable within the meaning of
    section 2 of the
Bankruptcy and Insolvency Act
;



equity claim means a
claim
    that is in respect of an equity interest, including a claim for, among others
,

(a) a dividend or similar payment,

(b) a return of capital,

(c) a redemption or retraction obligation,

(d) a monetary loss resulting from the
    ownership, purchase or sale of an equity interest or from the rescission, or,
    in Quebec, the annulment, of a purchase or sale of an equity interest, or

(e)
contribution or
    indemnity in respect of a claim referred to in
any of paragraphs (a) to
(d)
; [Emphasis added.]

equity interest means

(a) in the case of a company other than an
    income trust, a share in the company  or a warrant or option or another right
    to acquire a share in the company  other than one that is derived from a
    convertible debt, and

(b) in the case of an income trust, a unit in
    the income trust  or a warrant or option or another right to acquire a unit in
    the income trust  other than one that is derived from a convertible debt;

[29]

Section
    2 of the
Bankruptcy and Insolvency Act
, R.S.C. 1985, c. B-3 (BIA) defines
    a claim provable in bankruptcy. Section 121 of the BIA in turn specifies that
    claims provable in bankruptcy are those to which the bankrupt is subject.

2. claim provable in bankruptcy, provable claim
    or claim provable includes any claim or liability provable in proceedings
    under this Act by a creditor;

121. (1) All debts and liabilities, present or
    future,
to which the bankrupt is subject
on the
    day on which the bankrupt becomes bankrupt or to which the bankrupt may become
    subject before the bankrupts discharge by reason of any obligation incurred
    before the day on which the bankrupt becomes bankrupt shall be deemed to be
    claims provable in proceedings under this Act. [Emphasis added.]

(b)

The Legal Framework
    Before the 2009 Amendments

[30]

Even
    before the 2009 amendments to the CCAA codified the treatment of equity claims,
    the courts subordinated shareholder equity claims to general creditors claims
    in an insolvency.  As the supervising judge described:

[23] Essentially, shareholders cannot reasonably expect to
    maintain a financial interest in an insolvent company where creditor claims are
    not being paid in full.  Simply put, shareholders have no economic
    interest in an insolvent enterprise.

[24] The basis for the differentiation
    flows from the fundamentally different nature of debt and equity
    investments.  Shareholders have unlimited upside potential when purchasing
    shares.  Creditors have no corresponding upside potential.

[25]  As a result, courts
    subordinated equity claims and denied such claims a vote in plans of
    arrangement. [Citations omitted.]
[4]

(c)

The Appellants Submissions

[31]

The
    appellants essentially advance three arguments.

[32]

First,
    they argue that on a plain reading of s. 2(1), their claims are excluded. They
    focus on the opening words of the definition of equity claim and argue that
    their claims against Sino-Forest are not claims that are in respect of an
    equity interest because they do not have an equity interest in Sino-Forest. 
    Their relationships with Sino-Forest were purely contractual and they were
    arms-length creditors, not shareholders with the risks and rewards attendant
    to that position. The policy rationale behind ranking shareholders below
    creditors is not furthered by characterizing the appellants claims as equity
    claims. They were service providers with a contractual right to an indemnity
    from Sino-Forest.

[33]

Second,
    the appellants focus on the term claim in paragraph (e) of the definition of
    equity claim, and argue that the claims in respect of which they seek
    contribution and indemnity are the shareholders claims against them in court
    proceedings for damages, which are not claims against Sino-Forest provable
    within the meaning of the BIA, and, therefore, not claims within s. 2(1). 
    They submit that the supervising judge erred in focusing on the
    characterization of the underlying primary claims.

[34]

Third,
    the appellants submit that the definition of equity claim is not sufficiently
    clear to have changed the existing law.  It is assumed that the legislature
    does not intend to change the common law without expressing its intentions to
    do so with irresistible clearness:
District of Parry Sound Social Services
    Administration Board v. Ontario Public Service Employees Union, Local 324
,
    2003 SCC 42, [2003] 2 S.C.R. 157, at para. 39, citing
Goodyear Tire &
    Rubber Co. of Canada Ltd. v. T. Eaton Co. Ltd.
, [1956] S.C.R. 610, at p.
    614. The appellants argue that the supervising judges interpretation of
    equity claim dramatically alters the common law as reflected in
National
    Bank of Canada v. Merit Energy Ltd.
, 2001 ABQB 583, 294 A.R. 15, affd
    2002 ABCA 5, 299 A.R. 200. There the court determined that in an insolvency, claims
    of auditors and underwriters for indemnification are not to be treated in the
    same manner as claims by shareholders. Furthermore, the Senate debates that
    preceded the enactment of the amendments did not specifically comment on the
    effect of the amendments on claims by auditors and underwriters. The amendments
    should be interpreted as codifying the pre-existing common law as reflected in
National
    Bank of Canada v. Merit Energy Ltd
.

[35]

The
    appellants argue that the decision of
Return on Innovation Capital Ltd. v.
    Gandi Innovations Ltd.
is distinguishable because it dealt with the
    characterization of claims for damages by an equity investor against officers
    and directors, and it predated the 2009 amendments. In any event, this court
    confirmed that its decision denying leave to appeal should not be read as a
    judicial precedent for the interpretation of the meaning of equity claim in
    s. 2(1) of the CCAA.

(d)

Analysis

(i)
Introduction

[36]

The
    exercise before this court is one of statutory interpretation. We are therefore
    guided by the following oft-cited principle from Elmer A. Driedger,
Construction
    of Statutes
, 2d ed. (Toronto: Butterworths, 1983), at p. 87:

[T]he words of an Act are to be read in their entire context
    and in their grammatical and ordinary sense harmoniously with the scheme of the
    Act, the object of the Act, and the intention of Parliament.

[37]

We
    agree with the supervising judge that the definition of equity claim focuses on
    the nature of the claim, and not the identity of the claimant. In our view, the
    appellants claims for contribution and indemnity are clearly equity claims.

[38]

The
    appellants arguments do not give effect to the expansive language adopted by
    Parliament in defining equity claim and read in language not incorporated by
    Parliament. Their interpretation would render paragraph (e) of the definition
    meaningless and defies the logic of the section.

(ii)
The expansive language used

[39]

The
    definition incorporates two expansive terms.

[40]

First,
    Parliament employed the phrase 
in respect of
 twice in defining
    equity claim: in the opening portion of the definition, it refers to an equity
    claim as a claim that is
in respect of
an equity interest, and in
    paragraph (e) it refers to contribution or indemnity
in respect of
a
    claim referred to in any of paragraphs (a) to (d) (emphasis added).

[41]

The
    Supreme Court of Canada has repeatedly held that the words in respect of are
    of the widest possible scope, conveying some link or connection between two
    related subjects. In
CanadianOxy Chemicals Ltd. v. Canada (Attorney
    General)
, [1999] 1 S.C.R. 743, at para. 16, citing
Nowegijick v. The
    Queen
, [1983] 1 S.C.R. 29, at p. 39, the Supreme Court held as follows:

The words in respect of are, in my opinion, words of the
widest possible scope
. They import such meanings as in
    relation to, with reference to or in connection with. The phrase in
    respect of is probably the widest of any expression intended to convey some
    connection between two related subject matters. [Emphasis added in
CanadianOxy
.]

That court also
    stated as follows in
Markevich v. Canada
, 2003 SCC 9,
    [2003] 1 S.C.R. 94, at para. 26:

The words in respect of have been held by this Court to be
    words of the broadest scope that convey some link between two subject matters.
    [Citations omitted.]

[42]

It
    is conceded that the Shareholder Claims against Sino-Forest are claims for a
    monetary loss resulting from the ownership, purchase or sale of an equity
    interest, within the meaning of paragraph (d) of the definition of equity
    claim. There is an obvious link between the appellants claims against
    Sino-Forest for contribution and indemnity and the shareholders claims against
    Sino-Forest.  The legal proceedings brought by the shareholders asserted their
    claims against Sino-Forest together with their claims against the appellants, which
    gave rise to these claims for contribution and indemnity. The causes of action asserted
    depend largely on common facts and seek recovery of the same loss.

[43]

The
    appellants claims for contribution or indemnity against Sino-Forest are
    therefore clearly connected to or in respect of a claim referred to in
    paragraph (d), namely the shareholders claims against Sino-Forest. They are
    claims in respect of equity claims by shareholders provable in bankruptcy
    against Sino-Forest.

[44]

Second,
    Parliament also defined equity claim as including a claim for, among others,
    the claims described in paragraphs (a) to (e). The Supreme Court has held that
    this phrase including indicates that the preceding words  a claim that is
    in respect of an equity interest  should be given an expansive
    interpretation, and include matters which might not otherwise be within the
    meaning of the term, as stated in
National Bank of Greece (Canada) v.
    Katsikonouris
, [1990] 2 S.C.R. 1029, at p. 1041:

[T]hese words are terms of extension, designed to enlarge the
    meaning of preceding words, and not to limit them.

[T]he natural inference is that the drafter will provide a
    specific illustration of a subset of a given category of things in order to
    make it clear that that category extends to things that might otherwise be
    expected to fall outside it.

[45]

Accordingly,
    the appellants claims, which clearly fall within paragraph (e), are included
    within the meaning of the phrase a claim that is in respect of an equity
    interest.

(iii)     What
    Parliament did not say

[46]

Equity
    claim is not confined by its definition, or by the definition of claim, to a
    claim advanced by the holder of an equity interest.  Parliament could have, but
    did not, include language in paragraph (e) restricting claims for contribution
    or indemnity to those made by shareholders.

(iv)     An
    interpretation that avoids surplusage

[47]

A
    claim for contribution arises when the claimant for contribution has been sued.
    Section 2 of the
Negligence Act
provides that a tortfeasor may recover
    contribution or indemnity from any other tortfeasor who is, or would if sued have
    been, liable in respect of the damage to any person suffering damage as a
    result of a tort. The securities legislation of the various provinces provides
    that an issuer, its underwriters, and, if they consented to the disclosure of
    information in the prospectus, its auditors, among others, are jointly and
    severally liable for a misrepresentation in the prospectus, and provides for
    rights of contribution.
[5]


[48]

Counsel
    for the appellants were unable to provide a satisfactory example of when a
    holder of an equity interest in a debtor company would seek contribution under
    paragraph (e) against the debtor in respect of a claim referred to in any of
    paragraphs (a) to (d). In our view, this indicates that paragraph (e) was
    drafted with claims for contribution or indemnity by non-shareholders rather
    than shareholders in mind.

[49]

If
    the appellants interpretation prevailed, and only a person with an equity
    interest could assert such a claim, paragraph (e) would be rendered
    meaningless, and as Lamer C.J. wrote in
R. v. Proulx
, 2000 SCC 5,
    [2000] 1 S.C.R. 61, at para. 28:

It is a well accepted principle of statutory interpretation
    that no legislative provision should be interpreted so as to render it mere
    surplusage.

(v)     The
    scheme and logic of the section

[50]

Moreover,
    looking at s. 2(1) as a whole, it would appear that the remedies available to
    shareholders are all addressed by ss. 2(1)(a) to (d). The logic of ss. 2(1)(a)
    to (e) therefore also supports the notion that paragraph (e) refers to claims
    for contribution or indemnity not by shareholders, but by others.

(vi)     The
    legislative history of the 2009 amendments

[51]

The
    appellants and the respondents each argue that the legislative history of the
    amendments supports their respective interpretation of the term equity claim.
    We have carefully considered the legislative history. The limited commentary is
    brief and imprecise. The clause by clause analysis of Bill C-12 comments that
    [a]n equity claim is defined to include any claim that is related to an equity
    interest.
[6]
While, as the appellants submit, there was no specific reference to the
    position of auditors and underwriters, the desirability of greater conformity
    with United States insolvency law to avoid forum shopping by debtors was
    highlighted in 2003, some four years before the definition of equity claim
    was included in Bill C-12.

[52]

In
    this instance the legislative history ultimately provided very little insight
    into the intended meaning of the amendments. We have been guided by the plain
    words used by Parliament in reaching our conclusion.

(vii)    Intent
    to change the common law

[53]

In
    our view the definition of equity claim is sufficiently clear to alter the
    pre-existing common law.
National Bank of Canada v. Merit Energy Ltd.,
an Alberta decision, was the single case referred to by the appellants that
    addressed the treatment of auditors and underwriters claims for contribution
    and indemnity in an insolvency before the definition was enacted.  As the supervising
    judge noted, in a more recent decision,
Return on Innovation Capital Ltd.
    v. Gandi Innovations Ltd.
, the courts of this province adopted a more
    expansive approach, holding that contractual indemnification claims of
    directors and officers were equity claims.

[54]

We
    are not persuaded that the practical effect of the change to the law implemented
    by the enactment of the definition of equity claim is as dramatic as the
    appellants suggest. The operations of many auditors and underwriters extend to
    the United States, where contingent claims for reimbursement or contribution by
    auditors and underwriters liable with the debtor are disallowed pursuant to §
    502(e)(1)(B) of the U.S. Bankruptcy Code, 11 U.S.C.S.
[7]


(viii)   The
    purpose of the legislation

[55]

The
    supervising judge indicated that if the claims of auditors and underwriters for
    contribution and indemnity were not included within the meaning of equity
    claim, the CCAA would permit an indirect remedy to the shareholders when a
    direct remedy is not available. We would express this concept differently.

[56]

In
    our view, in enacting s. 6(8) of the CCAA, Parliament intended that a monetary
    loss suffered by a shareholder (or other holder of an equity interest) in
    respect of his or her equity interest
not
diminish the assets of the
    debtor available to general creditors in a restructuring. If a shareholder sues
    auditors and underwriters in respect of his or her loss, in addition to the
    debtor, and the auditors or underwriters assert claims of contribution or
    indemnity against the debtor, the assets of the debtor available to general
    creditors would be diminished by the amount of the claims for contribution and
    indemnity.

IV      PREMATURITY

[57]

We
    are not persuaded that the supervising judge erred by determining that the
    appellants claims were equity claims before the claims procedure established
    in Sino-Forests CCAA proceeding had been completed.

[58]

The
    supervising judge noted at para. 7 of his endorsement that from the outset,
    Sino-Forest, supported by the Monitor, had taken the position that it was
    important that these proceedings be completed as soon as possible. The need to
    address the characterization of the appellants claims had also been clear from
    the outset.  The appellants have not identified any prejudice that arises from
    the determination of the issue at this stage.  There was no additional
    information that the appellants have identified that was not before the supervising
    judge. The Monitor, a court-appointed officer, supported the motion procedure.
    The supervising judge was well positioned to determine whether the procedure
    proposed was premature and, in our view, there is no basis on which to
    interfere with the exercise of his discretion.

V       SUMMARY

[59]

In
    conclusion, we agree with the supervising judge that the appellants claims for
    contribution or indemnity are equity claims within s. 2(1)(e) of the CCAA.

[60]

We
    reach this conclusion because of what we have said about the expansive language
    used by Parliament, the language Parliament did not use, the avoidance of
    surplusage, the logic of the section, and what, from the foregoing, we conclude
    is the purpose of the 2009 amendments as they relate to these proceedings.

[61]

We
    see no basis to interfere with the supervising judges decision to consider
    whether the appellants claims were equity claims before the completion of the
    claims procedure.

VI      DISPOSITION

[62]

This
    appeal is accordingly dismissed. As agreed, there will be no costs.

Released: November 23, 2012 (S.T.G.)

S.T. Goudge J.A.

Alexandra Hoy J.A.

S.E. Pepall J.A.





[1]
Credit Suisse Securities (Canada) Inc., TD Securities Inc., Dundee Securities
    Corporation (now known as DWM Securities Inc.), RBC Dominion Securities Inc.,
    Scotia Capital Inc., CIBC World Markets Inc., Merrill Lynch Canada Inc.,
    Canaccord Financial Ltd. (now known as Canaccord Genuity Corp.), Maison
    Placements Canada Inc., Credit Suisse Securities (USA) LLC and Merrill Lynch,
    Pierce, Fenner & Smith Incorporated, successor by merger to Banc of America
    Securities LLC.



[2]
Noteholders holding in excess of $1.296 billion, or 72%, of Sino-Forests
    approximately $1.8 billion in noteholders debt have executed written support
    agreements in favour of the Sino-Forest CCAA plan as of March 30, 2012.  These
    include noteholders represented by the Ad Hoc Committee of Noteholders.



[3]
None of the appellants are sued in Saskatchewan and all are sued in Ontario.
    E&Y is also sued in Quebec and New York and the appellant underwriters are
    also sued in New York.



[4]
The supervising judge cited the following cases as authority for these
    propositions:
Blue Range Resource Corp., Re
, 2000 ABQB 4, 259 A.R. 30;
Stelco
    Inc., Re
(2006), 17 C.B.R. (5th) 78 (Ont. S.C.);
Central Capital Corp.
    (Re)
(1996), 27 O.R. (3d) 494 (C.A.);
Nelson Financial Group Ltd., Re
,
    2010 ONSC 6229, 71 C.B.R. (5th) 153;
EarthFirst Canada Inc., Re
, 2009
    ABQB 316, 56 C.B.R. (5th) 102.



[5]

Securities Act
, R.S.O. 1990, c. S.5, s. 130(1), (8);
Securities Act
,
    R.S.A. 2000, c. S-4, s. 203(1), (10);
Securities Act
, R.S.B.C. 1996, c.
    418, s. 131(1), (11);
The Securities Act
, C.C.S.M. c. S50, s. 141(1),
    (11);
Securities Act
, S.N.B. 2004, c. S-5.5, s. 149(1), (9);
Securities
    Act
, R.S.N.L. 1990, c. S-13, s. 130(1), (8);
Securities Act
,
    R.S.N.S. 1989, c. 418, s. 137(1), (8);
Securities Act
, S.Nu. 2009, c.
    12, s. 111(1), (12);
Securities Act
, S.N.W.T. 2008, c. 10, s. 111(1),
    (12);
Securities Act
, R.S.P.E.I. 1988, c. S-3.1, s. 111(1), (12);
Securities
    Act
, R.S.Q. c. V-1.1, ss. 218, 219, 221;
The Securities Act, 1988
, S.S.
    1988-89, c. S-42.2, s. 137(1), (9);
Securities Act
, S.Y. 2007, c. 16, s.
    111(1), (13).



[6]
We understand that this analysis was before the Standing Senate Committee on
    Banking, Trade and Commerce in 2007.



[7]
The United States Bankruptcy Court for the District of Delaware in
In Re: Mid-American Waste Systems, Inc.,
228 B.R. 816 (1999), indicated that this provision reflects the policy
    rationale that these stakeholders are in a better position to evaluate the
    risks associated with the issuance of stock than are general creditors.


